FILED
                             NOT FOR PUBLICATION                             JUL 15 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHODHA SINGH,                                    No. 07-73848

               Petitioner,                       Agency No. A077-844-388

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Chodha Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings,

Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000), and we deny the petition

for review.

      The evidence does not compel the conclusion that Singh established changed

or extraordinary circumstances to excuse his untimely asylum application. See 8

C.F.R. § 1208.4(a)(4), (5). Accordingly, Singh’s asylum claim fails.

      Substantial evidence supports the agency’s finding that changed country

conditions in India rebut Singh’s presumption of a clear probability of persecution.

See 8 C.F.R. § 1208.16(b)(1)(i)(A); Sowe v. Mukasey, 538 F.3d 1281, 1285-86,

1288 (9th Cir. 2008) (changed country conditions finding supported by

individualized analysis based on country reports). Accordingly, Singh’s

withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

based on changed country conditions. See Sowe, 538 F.3d at 1288-89.

      PETITION FOR REVIEW DENIED.




                                          2                                   07-73848